Citation Nr: 1219461	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-28 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for major depression, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to May 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, that denied the relief sought on appeal.

The Veteran testified at a hearing via video conference in November 2011 with the Veteran sitting at the local RO and the undersigned Veterans Law Judge sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran received inpatient treatment at a VA medical facility in Cincinnati, Ohio, in January 2011.  Although the records of that treatment were associated with the claims file, the Agency of Original Jurisdiction (AOJ) did not readjudicate the claim or issue a supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.19.31(b)(1) (2011).

The Veteran is service connected for major depression, but he also is diagnosed with PTSD, for which a June 1997 rating decision denied entitlement to service connection.  That rating decision was not appealed, and it is now final.  See 38 U.S.C.A. §§ 7105(a) and (b)(1) (West 2002); 38 C.F.R. § 20.302 (2011).  There are a number of letters in the claims file from the Veteran's VA mental health treatment providers that note the Veteran is permanently disabled to work.  With only a couple of exceptions, however, the primary acquired mental disorder noted is the nonservice-connected PTSD, as well as cervical spine pain.

The Veteran sustained a head injury with loss of consciousness in August 2007 when a 30-pound tool box fell from a top shelf and struck him on the head while he was in a hardware store.  VA outpatient and other records reflect that the Veteran was still actively self-employed until that accident.  One of the Veteran's asserted reasons for claiming entitlement to unemployability is that his psychotropic medications render him fatigued and drowsy.  A July 2008 VA inpatient entry, however, notes the Veteran reported his prescribed medications were effective until August 2007, the month of the head injury.  VA medical records note the Veteran's current diagnoses include traumatic brain injury (TBI).

None of the medical records reflect that examiners have identified what parts of the Veteran's psychiatric symptoms are due to his service-connected major depression, and what parts are due to the nonservice-connected PTSD and TBI; or, whether the psychotropic medications that have the most significant side effects are prescribed for the major depression or other disorders.  When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  There is no definitive statement in the medical records in the claims file that they cannot be sorted out.  Hence, that needs to be addressed on remand.

The Board also notes that a June 2011 VA inpatient entry notes the Veteran reported he was in contact with VA Vocation, Rehabilitation, & Counseling (VR&E).  If that VA agency has any records related to the Veteran, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ will obtain any and all VA medical records related to treatment of the Veteran's major depression since January 2011.  The AOJ will also ascertain if any VR&E records related to the Veteran are extant.  If so, they should be obtained and included in the claims file for review.  

2.  After the above development is complete, (regardless of whether additional records are obtained) the Veteran should be afforded a VA mental health evaluation to determine the severity of his major depression.  All indicated tests should be undertaken and all clinical findings should be reported in detail.  The claims file must be made available to the examiner for review as part of the examination.

Request the examiner specifically to evaluate and identify what psychological/psychiatric symptomatology is due to the Veteran's major depression, and what part is due to his PTSD and TBI.  As part of this assessment, the examiner should comment on the impact of the major depression, to include medication prescribed for it, on the Veteran's ability to obtain and maintain employment and personal relationships.  A Global Assessment of Functioning (GAF) score should be assigned and the score should be explained.  If it is significantly different than other scores on file, a full explanation of the reason therefore should be set forth.

If the examiner is unable to identify the symptomatology that is related solely to the major depression, the examiner is asked to provide a full explanation as to why.

3.  After completion of all of the above, the AMC or RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence on record, to include all evidence added to the claims file since the SOC .  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


